                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                   BROOKLYN DIVISION

                                 CASE NO.: 21-MJ-110-CLP-1

UNITED STATES OF AMERICA,

               Plaintiff,
vs.

PUSHPESH KUMAR BAID,

            Defendant.
_________________________________/

                            ORDER FOR ADMISSION PRO HAC VICE

       The motion of Fernando L. Tamayo (“Applicant”) for admission to practice pro hac vice

in the above-captioned action is GRANTED.

       Applicant has declared that he is a member in good standing of the bar of the state of

Florida, and that his contact information is as follows:

       Applicant’s Name:       Fernando L. Tamayo
       Firm Name:              Coffey Burlington, P.L.
       Address:                2601 South Bayshore Drive, Penthouse One
       City/State/Zip:         Miami, Florida 33133
       Telephone/Fax:          305-858-2900 / 305-858-5261.

       Applicant having requested admission pro hac vice for all purposes as counsel for

Defendant Pushpesh Kumar Baid in the above-entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Eastern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

rules governing discipline of attorneys.

       DONE AND ORDERED this ______ day of March, 2021.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
